DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Savard (US 20140246886) in view of Ehrmann (US 10315772).

]Regarding claim 1, Savard teaches an aircraft seat, comprising: 
a seat back (#52) coupled to a shell (#40 connected to outer shell #28, Fig. 2) of one or more passenger compartment shell sections of a passenger compartment installed within an aircraft cabin (#10 within aircraft #12); and 
a seat pan (#38) coupled to a floor (#14, coupled by #48) of the aircraft cabin, 

the seat back being separated from the surface of the seat pan when the aircraft seat is in a second position (Fig. 4), 
the seat back being configured to move independently of the seat pan when the aircraft seat transitions between the first position and the second position (See Fig. 2 to Fig. 4, no interconnecting mechanical moving connections).
Savard does not teach an ottoman in the passenger compartment. Ehrmann teaches the seat pan (#36) is proximate to an ottoman (#20) installed within the passenger compartment (#10). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Savard with the ottoman of Ehrmann. Doing so would provide a place for passengers to rest their legs while the seat is in the first position, improving passenger comfort.

Regarding claim 2, Savard, as modified, teaches the aircraft seat of Claim 1. Ehrmann further teaches the seat pan further comprising: at least one seat pan cushion (#36) configured to align with at least one ottoman cushion of the ottoman when the aircraft seat is in the second position (second position being the lie-flat position, forming a bed; Fig. 5c; column 7, lines 13-17). When modified with the ottoman, the seat system would provide multiple lie-flat areas, capable of accommodating multiple passengers, one above on the seat back portion, and multiple perpendicular on the seat pan portion.

Regarding claim 3, Savard, as modified, teaches the aircraft seat of Claim 2. Savard does not appear to teach a second seat pan cushion. Ehrmann further teaches the at least one seat pan cushion (#36) including a first seat pan cushion (#36) and a second seat pan cushion (#38), the first seat pan 

Regarding claim 4, Savard, as modified, teaches the aircraft seat of Claim 3. Ehrmann further teaches the second seat pan cushion (#38) and the first seat pan (#36) cushion being set at an angle relative to the first seat pan cushion when the aircraft seat is in the first position (Fig. 6A).

Regarding claim 6, Savard, as modified, teaches the aircraft seat of Claim 3. Ehrmann further teaches the first seat pan cushion (#36) and the second seat pan cushion (#38) being aligned with the at least one ottoman cushion (#20) when the aircraft seat is in the second position (column 7, lines 13-20).

Regarding claim 9, Savard teaches the aircraft seat of Claim 1, the seat back and the seat pan being separated by a select distance when the aircraft seat is in the second position (Fig. 4, distance is set for the second position).

Regarding claim 10, Savard teaches the aircraft seat of Claim 1, the seat pan (#38) configured to extend into a space of the passenger compartment (behind #52, see Fig. 2), the space bounded in part by the shell of the passenger compartment and a plane defined by a surface of the seat back (seat pan at bottom of angle alpha in Fig. 2).



Regarding claim 12, Savard teaches the aircraft seat of Claim 11, the seat pan configured to rotate about an axis through a side of a seat pan base to transition between the upright position and the recline position (axis through the page, seat pan rotated, as seen between Fig. 2 and Fig. 4).

Regarding claim 13, Savard teaches the aircraft seat of Claim 12, the seat pan configured to rotate about the axis through the side of the seat pan base to transition between the upright position and the recline position during a translation of the aircraft seat (vertical translation at #108 as transition between configurations occurs between Fig. 2 and Fig. 4).

Regarding claim 14, Savard, as modified, teaches the aircraft seat of Claim 13. Ehrmann further teaches at least one of the seat back or the seat pan (#36) being configured to move independently of the ottoman (#20) when the aircraft seat transitions between the first position and the second position (Fig. 5A to Fig. 5C, ottoman does not move).

Regarding claim 15, Savard teaches a passenger compartment of an aircraft cabin, comprising: 
one or more passenger compartment shell sections (#10); 
an aircraft seat (#32/#34 [0083]), comprising: 
a seat back (#52) coupled to a shell (#40 connected to outer shell #28, Fig. 2) of the one or more passenger compartment shell sections (#10); and 
a seat pan (#38) coupled to a floor of the aircraft cabin (#14 through #48), 

the seat back being separated from the surface of the seat pan when the aircraft seat is in a second position (Fig. 4), 
the seat back being configured to move independently of the seat pan when the aircraft seat transitions between the first position and the second position (See Fig. 2 to Fig. 4, no interconnecting mechanical moving connections).
Savard does not appear to teach an ottoman.  Ehrmann teaches the seat pan (#36) is proximate to an ottoman (#20) installed within the passenger compartment (#10). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Savard with the ottoman of Ehrmann. Doing so would provide a place for passengers to rest their legs while the seat is in the first position, improving passenger comfort.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Savard (US 20140246886) in view of Ehrmann (US 10315772) as applied to claim 6 above, and further in view of Bettell (US 7997531).

Regarding claim 7, Savard, as modified, teaches the aircraft seat of Claim 6. Savard does not teach the ottoman cushions changing relative alignments. Bettell teaches the at least one ottoman cushion including a first ottoman cushion (#224) and a second ottoman cushion (#2312), the first seat pan cushion (#214) and the second seat pan cushion (#2311) being aligned with a first ottoman cushion (#224) and a second ottoman cushion (#2312) when the aircraft seat is in the second position (Bed position of cushion alignment shown in Fig. 6), the first ottoman cushion and the second ottoman 

Regarding claim 8, Savard, as modified, teaches the aircraft seat of Claim 7. Bettell further teaches the second ottoman cushion being stacked on the first ottoman cushion when the aircraft seat is in the first position (#214 stacked vertically above #2311, see Fig 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Swihart (US 5787522) and Shrock (US 4321716) show independently movable seat bases and backs. 
Shrock (US 4563784) shows a seat back which is separable from the seat base in a second position.
Sirot (US 3902755) shows a rotatable seat base section.
Breuer (US 20160090181) shows a seat portion which stores cushion sections in a stacked configuration and in an aligned configuration.
Henshaw (US 20150284087) shows a second seat pan cushion which comes into alignment with a first seat pan cushion.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647